Citation Nr: 1001470	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-17 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, on behalf of the RO in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In May 2005, the Veteran submitted a claim of entitlement to 
service connection for skin cancer, to include as due to 
exposure to an herbicidal agent.  After this claim was 
denied, the Veteran perfected an appeal in June 2007.  This 
claim has been certified to the Board for appellate review.

The law provides that VA shall make reasonable efforts to 
notify a veteran of the evidence necessary to substantiate a 
claim and requires the VA to assist a veteran in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
veteran a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  Id.

A.  Duty to Assist

In January 2003, the Veteran underwent a Mohs' excision of 
basal cell carcinoma on his left temporal region.  Before the 
procedure was completed, the Veteran requested that the 
remaining aspects of the procedure been done under general 
anesthesia.  In May 2003, the Veteran underwent the remaining 
excision.  The medical professional performing this procedure 
noted that the Veteran had a previous resection of a 
glabellar lesion that was consistent with "solar elastosis 
on pathology," but did not elaborate on the etiology of the 
Veteran's skin cancer.

In a July 2005 letter to the Veteran, K.I.W., M.D., stated 
that the Veteran's current diagnosis was basal cell 
carcinoma, which, beginning in 1997, had been resected from 
his left forearm, left temple, and left forehead.  The 
Veteran underwent further resections in October 2004 and 
continued to be followed for basal cell carcinoma "as well 
as other sun[-]related problems."

Based on a longitudinal review of the Veteran's claims file, 
the evidence of record demonstrated a current diagnosis of 
basal cell carcinoma, but no associated etiological opinion.  
The evidence of record indicated that the Veteran's basal 
cell carcinoma was related to sun exposure, but did not 
include an opinion as to when that sun exposure occurred.  
When medical evidence is not adequate, the VA must supplement 
the record by seeking an advisory opinion or ordering an 
examination.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  As such, the Board finds 
that a remand for an examination is required.

Further, in a letter dated in October 2007, H.H.S., M.D., 
stated that the Veteran had been treated for dermatological 
disorders, including basal cell carcinoma, since 1995.  Dr. 
H.H.S. stated that these treatment reports were available for 
review.  The evidence of record indicated that the RO 
requested the Veteran's treatment records dating from April 
1997 to June 2005, but there is no indication that the RO 
requested the Veteran's treatment record dating between 1995 
and April 1997.  As such, there is evidence relevant to the 
claim at issue herein that is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Consequently, a remand is warranted for the RO to 
obtain the Veteran's treatment records.

B.  Duty to Notify

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with timely notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As such, proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date, must be provided.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for skin 
cancer during the pendency of this appeal.  
Based on his response, the RO must attempt 
to procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  Moreover, 
the RO must submit a request to the VA 
Medical Center in Madison, Wisconsin, for 
the Veteran's treatment records dating 
from 1995 to April 1997.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the presence of skin cancer and, if 
present, the etiology and severity 
thereof.  Specifically, the examiner must 
address whether the Veteran's current 
basal cell carcinoma is related to sun 
exposure occurring during his active duty 
service.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot render an opinion without 
resorting to speculation, the examiner 
must explain why speculation is required.  
The report prepared should be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the April 2007 statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


